Per Curiam.
This is a companion case to number 256 of the present May term of the court. The certiorari was allowed to review an order or judgment of the state hoard of taxes and assessment dated February 14th, 1928, denying the application of the prosecutor, trustees of the Presbytery of Newton, to be made a party to certain proceedings pending before the state board, i. e.j case number 256, as stated above. The application of the prosecutor was denied, on the ground, in substance, that the case had been heard, a conclusion reached and a judgment entered- restoring the assessment. The Presbytery failed to file an appeal with the county hoard, and now, when the case is closed, seeks to assert its claim.
Parties claiming exemption from taxation should act promptly in pursuit of whatever remedy the statute affords. *501It is no answer to say that someone else, not entitled to relief, was making the claim. To grant the motion would permit a new party to appear and file an appeal with the state hoard, not only out of time, but by a party not before the epunty board. It is too late to admit a new party to these proceedings.
With the conclusion reached and the reasons given by the state board of taxes and assessment we agree. The order, or judgment, of the state board of taxes and assessment is affirmed, with costs.